Title: To George Washington from Henry Laurens, 12 December 1777
From: Laurens, Henry
To: Washington, George



Sir,
York [Pa.] 12th Decemr 1777

I had the honour of writing to you the 8th Inst. by Messenger Barry.
Your Excellency will find under this cover an important act of Congress calculated for availing your Excellency’s Troops & for depriving those of the Enemy, of the benefit of provisions adjacent to Philadelphia.
I beg leave to refer your Excellency to the paper and that you will be pleased to excuse brevity as I am confined in Bed by the Gout. I am Sir Yours &ca.
